Citation Nr: 0942256	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
chronic back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1950 to August 
1952, and is a Korean War Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, which 
denied, in pertinent part, service connection for lumbar 
discogenic disease (previously evaluated as anterior disc 
herniation of L2-L3-L4 and L5-S1 with degenerative joint 
disease); a December 2007 rating decision, which denied, in 
pertinent part, service connection for a cervical spine 
disorder and a bilateral shoulder disorder; and on appeal 
from a August 2008 rating decision, which denied, in 
pertinent part, service connection for hand tremors.  These 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, Puerto 
Rico.  

The Board notes that in correspondence dated in August 2009 
the Veteran requested a personal hearing at his local RO.  A 
hearing was duly scheduled for March 16, 2009; however, in 
correspondence dated later in March 2009 the Veteran 
requested that the hearing be cancelled and his claims 
decided based on the evidence of record.

The Board further notes that in a May 2009 Appellant's Brief 
the Veteran's representative raised the issue of entitlement 
to total disability based on individual unemployability 
(TDIU), which was last denied by the RO in December 2007.  As 
the representative's correspondence is outside the one-year 
timeframe for the filing of a Notice of disagreement with the 
December 2007 decision, the May 2009 communication regarding 
TDIU is referred back to the RO for appropriate action as a 
new claim.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated in February 2006 the Board denied an 
appeal for service connection for a chronic back disorder on 
the grounds that there was no evidence of in-service 
incurrence, and no evidence that a back disorder was caused 
or aggravated by a service-connected disability.  

2.  Evidence compiled since the February 2006 Board decision, 
including an opinion from a private physician dated in 
February 2007, is new and material, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.

3.  The Veteran did not report, was not treated for, and was 
not diagnosed with a neck, shoulder, or hand disorder 
(including arthritis) during his period of active service or 
within the year thereafter, and there is no probative 
evidence which suggests that any of these claimed conditions 
are linked to service.  


CONCLUSIONS OF LAW

1.  The February 2006 Board decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
disorder, currently diagnosed as lumbar discogenic disease, 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a right shoulder 
disorder have not been  met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for a left shoulder 
disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  The criteria for service connection for a disability 
manifested by hand tremors have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in March 2007, July 2007, May 2008, and 
September 2008, the Veteran was notified of the information 
and evidence necessary to substantiate his claims.  VA told 
the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.

In this decision, the Board is reopening the Veteran's claims 
for service connection for a back disorder, and remanding it 
for further development.  Because the claim has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  For this reason, no further discussion of VA's 
duties to notify and assist is required.

With respect to the Dingess notice requirements, requisite 
notice was provided to the Veteran in the July 2007, May 
2008, and September 2008 correspondence referenced above.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records, VA medical records, and private medical 
treatment records have been obtained.

As will be discussed below, the claims for service connection 
for a neck disorder, left  shoulder disorder, right shoulder 
disorder, and hand tremors are being denied on the basis that 
no competent medical evidence has been submitted which links 
any of the respective disorders to the Veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the  Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran has a neck disorder, 
left  shoulder disorder, right shoulder disorder, and hand 
tremors that are related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service." 38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain an additional medical opinion.  Id.   Thus, the 
duties to notify and assist have been met, and no further 
action is necessary under the mandates of the VCAA.    

Reopening a claim for service connection for a back disorder 

The Veteran is seeking service connection for a back 
disorder.  Because the Veteran did not appeal the February 
2006 Board decision which denied service connection for a 
back disorder, that determination is final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claims.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in February 2007, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in February 2006 the Board denied the 
Veteran's appeal for service connection for a back disorder 
on the grounds that there was no evidence of in-service 
incurrence, and no evidence that a back disorder was caused 
or aggravated by a service-connected disability.

In February 2007 the Veteran submitted a new claim for 
service connection for a back condition.  In June 2007 the RO 
issued a decision denying service connection for "lumbar 
discogenic disease (previously evaluated as anterior disc 
herniation of L2-L3-L4 and L5-S1 with degenerative joint 
disease)."  The Veteran has appealed.

The Board notes that the RO's apparent denial of the claim on 
the merits is not binding on the Board's determination of the 
question of whether new and material evidence has been 
submitted.  Regardless of what the RO did, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  The Board will therefore 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Evidence compiled since the February 2006 Board decision 
includes the report of an examination done by a private 
physician in February 2007.  According to this physician, the 
Veteran's back and knee disorders are "related one to the 
other."  This evidence is new since it was not of record at 
the time of the February 2007 Board decision.  The Board must 
presume the credibility of this evidence for the purpose of 
reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing 
the Board finds that it is material since it propounds a link 
to a service-connected disability.  It thus raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  New and material evidence having 
been found, the Veteran's claim for service connection for a 
back disorder must be reopened.  38 C.F.R. § 3.156.  




Service connection for a neck disorder, 
left  shoulder disorder, right shoulder disorder, and hand 
tremors

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran seeks service connection for a neck disorder, 
left  shoulder disorder, right shoulder disorder, and hand 
tremors.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

The record (including VA treatment records) shows treatment 
for osteoarthritis, and a private examination record reflects 
a diagnosis of osteoarthritis of C3-C4, but there is no 
medical evidence of  treatment for shaking hands or a left or 
right shoulder disorder.  The record also contains no 
evidence of any reports of,  diagnosis, or treatment for any 
of these claimed conditions during service.  In addition, 
there is no allegation or medical evidence of arthritis in 
the neck, shoulders, or hands within the year after the 
Veteran's separation from service (see 38 C.F.R. § 3.307(a)); 
and no medical opinion evidence which suggests that any of 
these disorders is linked to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(2) 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment).  
Based on the evidence of record, service connection for a 
neck disorder, a shoulder, disorder, and a hand disorder must 
be denied.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

The Board again notes that the record contains no probative 
lay or medical evidence of a neck, shoulder, or hand disorder 
during service or within the year thereafter; and no 
probative medical evidence which suggests that a current 
neck, shoulder, or hand disorder was incurred during active 
military service or related to any incident therein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As lay and 
medical evidence provides no basis to grant the above claim, 
and indeed provides evidence against the claim, the Board 
finds no basis to obtain a VA examination or solicit a VA 
medical opinion.  See McLendon, 20 Vet. App. (discussing 
circumstances when a VA examination/opinion is required).

A grant in favor of the Veteran based on reasonable doubt has 
not been accorded because, as just expounded, the record does 
not contain an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for a back 
disorder, the petition to reopen that claim is granted.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for hand tremors is denied.


REMAND

Having reopened the claim for service connection for a back 
disorder based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  For the reasons 
that follow the Board finds that additional development is 
warranted. 

In January 2005 and again in April 2007 a VA examiner opined 
that the Veteran's back disorder, diagnosed in 2007 as lumbar 
discogenic disease, is not at least as likely as not related 
to the [Veteran's] impairment of the knees, limitation of 
extension of right knee and limitation of motion left knee.  
According to the examiner, the Veteran's low back disorder 
was related and caused by his job related injury and 
unrelated to his service.  However, in a February 2007 
examination report a private physician averred that the 
Veteran's back disease and knee diagnosis are related one to 
the other.

While the evidence indicates that the Veteran's back disorder 
is the result of a post-service on-the-job injury and was not 
caused by a service-connected knee disability, it is unclear, 
in light of the February 2007 evidence, whether the Veteran's 
nonservice-connected back disorder is aggravated (permanently 
worsened) by a service-connected knee disability.  The 
evidence is thus inadequate for a decision in this matter.  
38 C.F.R. § 3.327.  A remand for an addendum opinion 
regarding aggravation is therefore warranted.  Since the 
claims file is being returned it should be updated to include 
any VA treatment records compiled since January 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall associate with the 
claims file any VA treatment records 
pertaining to the Veteran dating from 
January 27, 2009.  If no such records exist, 
that fact should be noted in the claims 
file.  Efforts to obtain any other evidence 
identified as relevant by the Veteran during 
the course of this remand should also be 
undertaken provided that any necessary 
authorization forms are completed.  

2.  The RO/AMC shall refer the issue of 
service connection for a back disorder to 
the April 2007 VA examiner for an addendum 
to his opinion.  If the April 2007 VA 
examiner is no longer available, the Veteran 
should be scheduled for a new examination, 
and all indicated tests should be performed, 
and all findings reported in detail.  The 
claims file must be made available to, and 
reviewed by, the examiner.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current back 
disorder is aggravated (permanently 
worsened) by a service-connected 
disability, particularly a service-
connected knee disability.

If it is determined that a current back 
disorder is aggravated by a service-
connected knee or any other service-
connected disability, the examiner should 
report the baseline level of severity of 
the nonservice-connected disability prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity.  
If some of the increase in severity of the 
nonservice-connected disability is due to 
the natural progress of the disease, the 
examiner should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.

A rationale for all opinions proffered must 
be set forth in the report provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


